Name: Commission Regulation (EU) 2015/186 of 6 February 2015 amending Annex I to Directive 2002/32/EC of the European Parliament and of the Council as regards maximum levels for arsenic, fluorine, lead, mercury, endosulfan and Ambrosia seeds Text with EEA relevance
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  means of agricultural production;  chemistry;  agricultural activity;  health;  deterioration of the environment
 Date Published: nan

 7.2.2015 EN Official Journal of the European Union L 31/11 COMMISSION REGULATION (EU) 2015/186 of 6 February 2015 amending Annex I to Directive 2002/32/EC of the European Parliament and of the Council as regards maximum levels for arsenic, fluorine, lead, mercury, endosulfan and Ambrosia seeds (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2002/32/EC of the European Parliament and of the Council of 7 May 2002 on undesirable substances in animal feed (1), and in particular Article 8(1) thereof, Whereas: (1) Directive 2002/32/EC provides that the use of products intended for animal feed which contain levels of undesirable substances exceeding the maximum levels laid down in Annex I to that Directive is prohibited. (2) New data have been provided demonstrating that the current maximum levels of arsenic, fluorine and lead are not achievable in calcareous marine shells. It is therefore appropriate to increase the maximum levels for arsenic, fluorine and lead in calcareous marine shells, to ensure the availability of the calcareous marine shells for animal nutrition whilst keeping a high level of animal and public health protection. (3) Pet food industry utilise many co-products and by-products of the food industry as raw materials in order to produce pet food providing a balanced diet for a cat or dog meeting their needs in terms of amino acids, carbohydrates, proteins, minerals, trace-elements and vitamins. The current maximum levels of mercury for these co-products and by-products intended for animal feed are stricter than the maximum level of mercury applicable to the muscle meat of fish for human consumption. Therefore there is a shortage in supply of such co-products and by-products compliant with the maximum level of mercury for use in pet food, resulting in the need to use of smaller size fish with lower level of mercury for production of pet food, contrary to principles of sustainable fishery. Therefore it is appropriate to adapt the maximum level for mercury for fish, other aquatic animals and products derived thereof intended for the production of compound feed for dogs, cats, ornamental fish and fur animals, whilst keeping a high level of animal health protection. (4) Assessment of recent data of the presence of endosulfan in feed materials have indicated that the maximum levels for endosulfan levels in oilseeds and maize and derived products thereof can be decreased. (5) A footnote on the presence of Ambrosia seeds in feed materials was erroneously deleted from Annex I to Directive 2002/32/EC by Commission Regulation (EU) No 1275/2013 (2). Experience has shown that certain provisions of the footnote have to be strengthened to avoid dissemination of Ambrosia seeds into the environment. It is therefore appropriate to reintroduce the footnote in that Annex. (6) Directive 2002/32/EC should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Directive 2002/32/EC is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 February 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 140, 30.5.2002, p. 10. (2) Commission Regulation (EU) No 1275/2013 of 6 December 2013 amending Annex I to Directive 2002/32/EC of the European Parliament and of the Council as regards maximum levels for arsenic, cadmium, lead, nitrites, volatile mustard oil and harmful botanical impurities (OJ L 328, 7.12.2013, p. 86). ANNEX Amendments to Annex I to Directive 2002/32/EC Annex I to Directive 2002/32/EC is amended as follows: (1) Row 1 of Section I, Arsenic, is replaced by the following: Undesirable substance Products intended for animal feed Maximum content in mg/kg (ppm) relative to a feed with a moisture content of 12 % 1. Arsenic (1) Feed materials with the exception of: 2  meal made from grass, from dried lucerne and from dried clover, and dried sugar beet pulp and dried molasses sugar beet pulp; 4  palm kernel expeller; 4 (2)  phosphates, calcareous marine algae; 10  calcium carbonate; calcium and magnesium carbonate (10); calcareous marine shells; 15  magnesium oxide; magnesium carbonate; 20  fish, other aquatic animals and products derived thereof; 25 (2)  seaweed meal and feed materials derived from seaweed. 40 (2) Iron particles used as tracer. 50 Feed additives belonging to the functional group of compounds of trace elements with the exception of: 30  cupric sulphate pentahydrate; cupric carbonate; di copper chloride trihydroxide; ferrous carbonate; 50  zinc oxide; manganous oxide; cupric oxide. 100 Complementary feed with the exception of: 4  mineral feed; 12  complementary feed for pet animals containing fish, other aquatic animals and products derived thereof and/or seaweed meal and feed materials derived from seaweed; 10 (2)  long-term supply formulations of feed for particular nutritional purposes with a concentration of trace elements higher than 100 times the established maximum content in complete feed; 30 Complete feed with the exception of: 2  complete feed for fish and fur animals; 10 (2)  complete feed for pet animals containing fish, other aquatic animals and products derived thereof and/or seaweed meal and feed materials derived from seaweed. 10 (2) (2) Row 3 of Section I, Fluorine, row 4 of Section I, Lead, and row 5 of Section I, Mercury, are replaced by the following: Undesirable substance Products intended for animal feed Maximum content in mg/kg (ppm) relative to a feed with a moisture content of 12 % 3. Fluorine (7) Feed materials with the exception of: 150  feed materials of animal origin except marine crustaceans such as marine krill; calcareous marine shells; 500  marine crustaceans such as marine krill; 3 000  phosphates; 2 000  calcium carbonate; calcium and magnesium carbonate (10) 350  magnesium oxide; 600  calcareous marine algae. 1 000 Vermiculite (E 561). 3 000 Complementary feed:  containing  ¤ 4 % phosphorus (8); 500  containing > 4 % phosphorus (8). 125 per 1 % phosphorus (8) Complete feed with the exception of: 150  complete feed for pigs; 100  complete feed for poultry (except chicks) and fish; 350  complete feed for chicks; 250  complete feed for cattle, sheep and goats   in lactation; 30   other. 50 4. Lead (11) Feed materials with the exception of: 10  forage (3); 30  phosphates, calcareous marine algae and calcareous marine shells; 15  calcium carbonate; calcium and magnesium carbonate (10); 20  yeasts. 5 Feed additives belonging to the functional group of compounds of trace elements with the exception of: 100  zinc oxide; 400  manganous oxide, ferrous carbonate, cupric carbonate. 200 Feed additives belonging to the functional groups of binders and anti-caking agents with the exception of: 30  clinoptilolite of volcanic origin; natrolite-phonolite; 60 Premixtures (6) 200 Complementary feed with the exception of: 10  mineral feed; 15  long-term supply formulations of feed for particular nutritional purposes with a concentration of trace elements higher than 100 times the established maximum content in complete feed; 60 Complete feed. 5 5. Mercury (4) Feed materials with the exception of: 0,1  fish, other aquatic animals and products derived thereof; 0,5 (13)  calcium carbonate; calcium and magnesium carbonate (10) 0,3 Compound feed with the exception of: 0,1  mineral feed; 0,2  compound feed for fish; 0,2  compound feed for dogs, cats, ornamental fish and fur animals. 0,3 (3) The following endnote 13 is added at the end of section I: (13) the maximum level is applicable on wet weight basis to fish, other aquatic animals and products derived thereof intended for the production of compound feed for dogs, cats, ornamental fish and fur animals. (4) Row 6 of Section IV, Endosulfan is replaced by the following: Undesirable substance Products intended for animal feed Maximum content in mg/kg (ppm) relative to a feed with a moisture content of 12 % 6. Endosulfan (sum of alpha- and beta-isomers and of endosulfansulphate expressed as endosulfan) Feed materials and compound feed with the exception of: 0,1  cotton seed and products derived from the processing thereof, except crude cotton seed oil 0,3  soybean and products derived from the processing thereof, except crude soybean oil 0,5  crude vegetable oil 1,0  complete feed for fish except for Salmonids 0,005  complete feed for Salmonids 0,05 (5) Section VI: Harmful Botanical Impurities is replaced by the following: SECTION VI: HARMFUL BOTANICAL IMPURITIES Undesirable substance Products intended for animal feed Maximum content in mg/kg (ppm) relative to a feed with a moisture content of 12 % 1. Weed seeds and unground and uncrushed fruits containing alkaloids, glucosides or other toxic substances separately or in combination including Feed materials and compound feed 3 000  Datura sp. 1 000 2. Crotalaria spp. Feed materials and compound feed 100 3. Seeds and husks from Ricinus communis L., Croton tiglium L. and Abrus precatorius L. as well as their processed derivatives (1), separately or in combination Feed materials and compound feed 10 (2) 4. Unhusked beech mast  Fagus sylvatica L. Feed materials and compound feed Seeds and fruit as well as their processed derivatives may only be present in feed in trace amounts not quantitatively determinable 5. Purghera  Jatropha curcas L. Feed materials and compound feed Seeds and fruit as well as their processed derivatives may only be present in feed in trace amounts not quantitatively determinable 6. Seeds from Ambrosia spp. Feed materials (3) with the exception of 50  Millet (grains of Panicum miliaceum L.) and sorghum (grains of Sorghum bicolor (L) Moench s.l.) not directly fed to animals (3) 200 Compound feed containing unground grains and seeds 50 7. Seeds from  Indian mustard  Brassica juncea (L.) Czern. and Coss. ssp. integrifolia (West.) Thell.  Sareptian mustard  Brassica juncea (L.) Czern. and Coss. ssp. juncea  Chinese mustard  Brassica juncea (L.) Czern. and Coss. ssp. juncea var. lutea Batalin  Black mustard  Brassica nigra (L.) Koch  Ethiopian mustard  Brassica carinata A. Braun Feed materials and compound feed Seeds may only be present in feed in trace amounts not quantitatively determinable (1) In so far determinable by analytical microscopy. (2) Includes also seed husk fragments. (3) In case unequivocal evidence is provided that the grains and seeds are intended for milling or crushing, there is no need to perform a cleaning of the grains and seeds containing con-compliant levels of seeds of Ambrosia spp. before milling or crushing on the condition that:  the consignment is transported as a whole to the milling or crushing plant, and  the milling or crushing plant is informed in advance of the presence of high level of Ambrosia spp. seeds in order take additional prevention measures to avoid dissemination into the environment, and  solid evidence is provided that prevention measures are taken to avoid dissemination of Ambrosia spp. seeds into the environment during transport to the crushing or milling plant, and  the competent authority agrees to the transport, after having ensured that the abovementioned conditions are fulfilled. In case these conditions are not fulfilled, the consignment must be cleaned before any transport into the EU and the screenings must be appropriately destroyed.